DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to amendment filed on 05/18/2021.
Claims 1-2 and 5 have been amended. 
Claim 4 was previously cancelled by the applicant. There are no new claims.
Claims 1-3 and 5-19 are presented for examination. 
Claims 1-3 and 5-19 remain pending in this application.

Response to arguments regarding Claim Objections
In the Non-Final Rejection mailed on 02/18/2021, claim 1 was objected to because of minor informalities. In the response filed on 05/18/2021, applicant amends claim 1 to obviate the objection. As a result, the claim objection made in the Non-Final Rejection mailed on 02/18/2021 has been withdrawn.

Response to arguments regarding 35 U.S.C. §103 Rejections
Applicant’s arguments with respect to Claim Rejections - 35 USC § 103, arguing that the combination of Horwitz, Filev, and Jonsson fails to disclose, teach, or suggest "determining a current state of the individual comprising a driving status of the individual" (see page 6-7 of REMARKS, filed 05/18/2021), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant's remaining amendment/ arguments, see page 6-7 of REMARKS, filed 05/18/2021, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed on 05/18/2021, applicant puts forth in substance that:
“Applicant submits that the combination of Horwitz, Filev, and Jonsson fails to disclose, teach, or suggest at least that "determining a current state of the individual comprising a current location of the individual, and a current communication device of the individual" and "prioritizing each of the plurality of messages based at least in part on the current state of the individual and the determined one or more of the preference and the priority of the individual based on the monitored states".
The combination of Horwitz, Filev, and Jonsson fails to teach or suggest each and every limitation as claimed. Accordingly, Applicant respectfully requests withdrawal of the rejection of claim 1.” (See page 6-7 of REMARKS, filed 05/18/2021).

In response to the applicant’s argument that the combination of Horwitz, Filev, and Jonsson fails to disclose, teach, or suggest "determining a current state of the individual comprising a current location of the individual, and a current communication device of the individual”, it is noted that Horwitz teaches that the notification platform 2417 can determine a communications modality (e.g. current notification sink 2418 of the user such as a cell phone, or PDA)… and a likely location of the user (see [0115]). More specifically, Horwitz discloses inferential decision-making about whether a user is working on a computer, or on the telephone, speaking with someone, is at a meeting at another location (see [0263]). Therefore, examiner disagrees that Horwitz fails to disclose “determining a current state of the individual comprising a current location of the individual, and a current communication device of the individual”, as claimed.
In response to the applicant’s argument that the combination of Horwitz, Filev, and Jonsson fails to disclose, teach, or suggest “prioritizing each of the plurality of messages based at least in part on the current state of the individual and the determined one or more of the preference and the priority of the individual based on the monitored states”, it is noted that Horwitz discloses a plurality of information associated with electronic messages are automatically prioritized by a priorities or message urgency system for subsequent transmittal to a user or system (see [0062]). More specifically, the priorities system can utilize inferences systems such as probabilistic classifiers or other methods for interpreting messages that can be explicitly and/or implicitly trained to prioritize one or more received messages according to a learned importance to the user (see [0062]). In addition, decision is made as to when and how to alert users to messages based on the inference of expected criticality and user activity… considering current activity, expected time criticality of messages, and cost of alerting depending on the communications modality; such decisions as to when and how to alert users can be made by employment of a set of user-specified thresholds and parameters defining policies on alerting…  messages can be stored, and are reported to the user in order of criticality (see [0264]-[ 0265]). Therefore, examiner also disagrees that Horwitz fails to disclose “prioritizing each of the plurality of messages based at least in part on the current state of the individual and the determined one or more of the preference and the priority of the individual based on the monitored states”, as claimed.

Applicant's arguments for the dependent claims 2, 3, and 5-19 (see page 6-7 of REMARKS, filed 05/18/2021) appear to stem from the applicant's assertion that claim 1 is allowable. However, as set forth above, this assertion does not hold ground, and therefore, the current rejection of record for the dependent claims persist.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al. (hereafter, Horvitz, US 20030046421 A1) in view Talati et al. (hereafter, Talati, US 20130038437 A1).

Regarding claim 1, Horvitz discloses a method for handling messages across multiple communication systems (Fig.10:1324-1330), the method comprising: 
monitoring (see Fig.28:2434), by a processor (see [0274] in view of Fig.25:2510; alerting system 2510 includes a computer program executed by a processor), states of an individual with one or more messaging systems via one or more communication devices (see [0062]; A background monitor can be provided to monitor a user's activities regarding message processing to further refine or tune the classifier according to the user's personal decisions relating to message importance; also see [0009], [0064] and [0086]; one or more messaging systems via one or more communication devices is implied as messages can include electronic information such as text and/or other information such as image or audio information, audio phone messages, email, etc. received on the users message devices such as a cell phone or computer; also see [0071]; Implicit feedback can include monitoring various context aspects of the user to determine message importance; also see last 6 lines of [0085]; also see [0093] in view of Fig.13:1050; existing e-mails are analyzed or learned from); 
determining one or more of a preference (see [0070]; learning options 88 can be employed with monitoring and/or receiving user feedback 92 to further refine the system 10 according to preferences of the user; also see [0095]; feedback described above can subsequently be employed to alter or adjust learning and/or decision making processes regarding message delivery, routing, classification, and/or other desired preferences) and a priority of the individual based on the monitored states (see [0014]; monitoring feedback from the user to determine and further learn what is and what is not as important to the user; also see [0062]; As an example, messages can be classified as high, medium, low or other degrees of importance via a training set of examples or types of messages having similar degrees of importance. A background monitor can be provided to monitor a user's activities regarding message processing to further refine or tune the classifier according to the user's personal decisions relating to message importance), wherein the preference of the individual indicates which of the one or more messaging systems (see [0010]; The interface facilitates system personalization according to user desires of how messages are received and subsequently processed by the user... Display options include various configuration and adjustment options that alter the characteristics of how messages are presented to the user; also see [0013]; These options can include routing options, and channel options for determining how messages are received; also see [0073]; piping folders 120 can be designated such that certain prioritized messages arriving in a designated folder are directed to a device or location (e.g., all messages arriving in this folder are directed to my cell phone); also see [0083]; routing options 430 can be provided with the interface 430... medium priority messages and below can be routed to an e-mail service, whereas higher priority messages can be routed to a folder associated with a mobile device, such that all messages ending up in the folder can be delivered to the device) and the one or more communication devices that the individual prefers to use (see [0014]; Device options can include selecting the desired output device for delivery of a message (e.g., send message to ABC manufacturers cell phone); also see [0071]; device routing options 94 include selecting the actual devices to send information to), wherein the preference of the individual further indicates which communication device the individual prefers to use based at least in part on a relationship between a sender and the individual (see [0083]; In addition to the routing , and wherein the priority of the individual indicates what messages the individual prefers to receive, read, and respond to (see [0076]; adjusting a priority threshold such that only messages above a predetermined setting are delivered to the user...e.g., I want to receive the most urgent messages, and I do not want to receive more than 2 messages per hour; also see [0082]; user could configure to have messages read or translated over a speaker or other output device according to a priority value; also see [0108] in view of Fig.25:2192; if it is determined that the priority of an e-mail message is greater than 95, and that the user has been away from the computer for more than 120 minutes, then the sender of the e-mail will be replied to with the specified predetermined (custom reply) message);
receiving a plurality of messages (see Fig.1:34; also see Fig.27:2414) via the one or more messaging systems (see [0009]; plurality of received messages include e-mail messages, voice messages encoded into text; also see [0064]; The priorities system 30 receives a plurality of messages 34 that can be received from substantially any source. The messages 34 can include electronic information such as text and/or other information such as image or audio information, as audio phone messages); 
determining a current state of the individual comprising a current location of the individual (see [0115]; notification platform 2417 can determine a communications modality … and likely location and/or likely focus of attention of the user; also see [0263]; inferential decision-making about whether a user is working on a computer, or on the telephone, speaking with someone, is at a meeting at another location), and a current communication device of the individual (see [0075]; a user may specify that a message of high urgency should be transmitted with an alert to one or more active devices as soon as possible; also see [0016]; if a primary device of the user, such as a desktop computer, is determined to be idle for a specified period of time, the text may be delivered or diverted to a subsequent or alternative device; also see [0115]; notification platform 2417 can determine a communications modality (e.g. current notification sink 2418 of the user such as a cell phone, or PDA; also see [0236]-[0237]; ; 
prioritizing each of the plurality of messages based at least in part on the current state of the individual and the determined one or more of the preference and the priority of the individual based on the monitored states (see [0113] in view of Fig.27:2416; also see [0062]; a plurality of information associated with electronic messages are automatically prioritized by a priorities or message urgency system for subsequent transmittal to a user or system; The priorities system can utilize inferences systems such as probabilistic classifiers or other methods for interpreting messages that can be explicitly and/or implicitly trained to prioritize one or more received messages according to a learned importance to the user; also see [0065]; After the messages 34 are received, the priorities system 30 performs a classification 36 on the messages in order to determine and assign a priority value 38 relating to the urgency or importance of the messages; also see [0264]-[ 0265]; decision is made as to when and how to alert users to messages based on the inference of expected criticality and user activity… considering current activity, expected time criticality of messages, and cost of alerting depending on the communications modality; decisions as to when and how to alert users can be made by employment of a set of user-specified thresholds and parameters defining policies on alerting…  … messages can be stored, and are reported to the user in order of criticality); 
delivering at least one of the plurality of messages, based at least in part on the prioritizing each of the plurality of messages, to a desired communication device selected from the one or more communication devices via a desired communication system selected from the one or more communication systems (see [0089]-[0090] in view of Fig.9-10; Various options can be selected at 820 such as selecting to send e-mail to a mobile device, sending e-mail to a mobile inbox folder, and enabling prioritized message delivery...A slider 910 is depicted that enables users to adjust a priority threshold for the amount of messages that are to be delivered to a device. As an example, only those messages that have been classified as having a high urgency will be sent (to the users mobile device) whereas lower priority messages will not be sent to the users mobile device), wherein the desired communication devices and the desired communication system are selected based on the preference of the individual (see [0010]; The interface facilitates system personalization according to user desires of how messages are received and subsequently processed by the user... Display options include various configuration and adjustment options that alter the characteristics of how messages are presented to the user; also see [0013]; options can include routing options, and channel options for determining how messages are received; also see [0014]; Device options can include selecting the desired output device for delivery of a message; also see [0071]; device routing options 94 include selecting the actual devices to send information to; also see [0089]-[0090] in view of Fig.9-10; selecting to send e-mail to a mobile device);  2YOR920150564US2 
duplicating, in response to the individual receiving a message from the sender via a first communication device (Fig.27:2414) while the individual is simultaneously using the social media application (see [0263]-[0264] in view of Fig.34-37; several classes of evidence can be employed to assess a user's current activity, including recent application history; a decision should be made as to when and how to alert users to messages and to provide services based on the inference of expected criticality and user activity), a first message of the plurality of messages and transmitting the duplicated message to the individual via the social media application (see [0075]; the message can be delivered when it is determined that the user is at a time that is more amenable to review; also see [0115] in view of Fig.27:2417-2418 and 2419; a notification platform 2417 can be employed in conjunction with the priorities system 2412 to direct prioritized messages to one or more notification sinks accessible to users... the notification platform 2417 can determine a communications modality (e.g. current notification sink 2418 of the user such as a cell phone, or Personal Digital Assistant (PDA)) and likely location and/or likely focus of attention of the user. If a high importance e-mail were received, for example, the notification platform 2417 can determine the users location/focus and direct/reformat the message to the notification sink 2418 associated with the user; examiner articulates that reformatting and directing prioritized messages to one or more notification sinks accessible to users implies duplicating the message and transmitting the duplicated message; an application the user is using for messaging/ conferencing/ meeting (for example web based email app) corresponds to social media application).
 (see [0016] and [0247]; determine a measure for prioritizing messages for forwarding to a traveling user), Horvitz does not explicitly disclose determining a current state of the individual comprising a driving status of the individual.
Talati discloses determining a current state of the individual comprising a current location of the individual (see [0038]; Location information may also be derived by triangulation upon nearby cell tower locations and other such sources; also see [0057]; user preferences may be learned by an artificial intelligence learning mechanism that stores user usage data and correlates that data to the time of day, location of vehicle, and other measured environmental and driving context conditions obtained from sensors 72), and a driving status of the individual (see [0051]; sensor inputs are used to access a trained model-based recognizer that can identify the current driving conditions; also see [0057]); and
prioritizing (see Fig.3:68) each of the plurality of messages (see Fig.3:52-54; also see [0021]) based at least in part on the current state of the individual (see Fig.3:58; also see [0021]; notification manager 50 is principally involved in harvesting, processing and presenting incoming tasks and notifications for display, acting as a software agent that intelligently acts on the driver's behalf based on driving conditions and driver's current state of mind) and the determined one or more of the preference (see Fig.3:56; also see [0022]; User preferences are obtained either by direct user input via the system user interface or through adaptive/learning algorithms) and the priority of the individual (see [0058]; Priorities may also be adjusted based on the content of specific notifications. Thus incoming email messages marked "urgent" by the sender might be given higher priority in the queue) based on the monitored states (see [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Talati with Horvitz to determine a current state of the individual comprising a current location of the individual, a driving status of the individual, and a current communication device of the individual; and to prioritize each of the plurality of messages 
One of ordinary skill in the art would have been motivated to be able to dynamically update the prioritized queue and to ensure that the display only presents notifications and tasks that are appropriate for the current driver attention level (Talati: [0059]).

Regarding claim 2, Horvitz (modified by Talati) discloses the method of claim 1, as set forth above. Horvitz further discloses determining the context of the individual based on the monitored states (see [0095]; Feedback can also include monitoring the user’s context during interactions with the user interface. This can include the amount of focus and attention a user places on particular e-mails from various sources and include monitoring such activities such as room acoustics, activity levels such as keyboard or mouse activities and/or include such monitoring such as can be received from a camera or infrared presence detector).

Regarding claim 3, Horvitz (modified by Talati) discloses the method of claim 2, as set forth above. Horvitz further discloses wherein the selection of the desired communication devices and the desired communication systems are further based on the context of the individual (see [0016]; profiles, reflect a different context (e.g., at home, at work, leisure time, busy, vacation, traveling)… profile can have a priority threshold settable by the user thus controlling the amount and/or types of messages received… For example, text or other data may be delivered to a mobile or other communications device… the text may be delivered or diverted to a subsequent or alternative device, for example, if a primary device of the user, such as a desktop computer, is determined to be idle for a specified period of time).

Regarding claim 5, Horvitz (modified by Talati) discloses the method of claim 1, as set forth above. Horvitz further discloses wherein determining the one or more of the preference and the priority of the individual based on the monitored states includes performing a machine learning algorithm on the monitored states (see [0117]).

Regarding claim 6, Horvitz (modified by Talati) discloses the method of claim 1, as set forth above. Horvitz further discloses wherein the priority of the individual is used to determine an order in which received messages will be delivered to the individual ([0115]; If a high importance e-mail were received, for example, the notification platform 2417 can determine the users location/focus and direct/reformat the message to the notification sink 2418 associated with the user. If a lower priority message 2416 were received, the notification platform 2417 can be configured to leave the e-mail in the user's in-box for later review as desired), and wherein the preference of the individual is used to determine a manner in which messages are received by the individual (see [0083]; In addition to the routing options 430, a plurality of programming options 440 can be provided. This can include enabling users to employ known programming languages to define custom message delivery rules (e.g., IF priority over 75, AND e-mail is from my wife, THEN contact me at my pager AND my cell phone)).

Regarding claim 7, Horvitz (modified by Talati) discloses the method of claim 1, as set forth above. Horvitz further discloses wherein the one or more of the preference and the priority of the individual are used to determine a manner in which received messages will be delivered to the individual  (see [0083]; In addition to the routing options 430, a plurality of programming options 440 can be provided. This can include enabling users to employ known programming languages to define custom message delivery rules (e.g., IF priority over 75, AND e-mail is from my wife, THEN contact me at my pager AND my cell phone); contacting the individual at pager and cell phone indicate the manner for message delivery).

Regarding claim 8, Horvitz (modified by Talati) discloses the method of claim 1, as set forth above. Horvitz further discloses prioritizing each of the plurality of messages based on urgency (see , and
delivering an urgent message via a last used communication device (see last 15 lines of [0075]; a user may specify that a message of high urgency should be transmitted with an alert to one or more active devices as soon as possible and to be available for review if the user happens to inspect the waiting messages; active devices in which user inspects the waiting messages indicate last used communication device).

Regarding claim 10, Horvitz (modified by Talati) discloses the method of claim 1, as set forth above. Horvitz further discloses deleting advertisements based on the advertisements having an importance below a threshold level (see [0225] and [0252] in view of last 2 lines of [0004]; Evidence of junk mail may lower the priority of a message; lower-priority messages are reviewed later, and/or deleted; junk mail are simply deleted due to non-importance; junk mail that are not of importance (or have lower priority) correspond to advertisements having an importance below a threshold level).

Regarding claim 11, Horvitz (modified by Talati) discloses the method of claim 1, as set forth above. Horvitz further discloses wherein the message is delivered based on the priority of the sender (see [0080]; all voicemail messages received from another member of the same organization should receive a priority score of 90 or some other assigned value, and messages of type voice mail from outside the organization should receive a priority score of 75 or some other assigned or selected value; also see [0062]; electronic messages are automatically prioritized by a priorities or message urgency system for subsequent transmittal to a user or system; also see [0250]).

Regarding claim 12, Horvitz (modified by Talati) discloses the method of claim 11, as set forth above. Horvitz further discloses wherein a communication device of the one or more communication devices comprises a cell phone, a computer, a tablet, a landline phone, or a smart watch (see [0014]; Device options can include selecting the desired output device for delivery of a message (e.g., send message to ABC manufacturers cell phone; also see [0016]; the text may be delivered or diverted to a subsequent or alternative device, for example, if a primary device of the user, such as a desktop computer, is determined to be idle for a specified period).

Regarding claim 13, Horvitz (modified by Talati) discloses the method of claim 12, as set forth above. Horvitz further discloses wherein a communication system of the one or more communication systems includes a social network, email system, voicemail system, or messaging system (see [0080]; a user may desire to specify that all mail from a spouse is to be considered as urgent, or assigned a priority score of 90 or some other assigned value. As another example, a user may specify that all voicemail messages received from another member of the same organization should receive a priority score of 90 or some other assigned value, and messages of type voice mail from outside the organization should receive a priority score of 75 or some other assigned or selected value; also see [0083]; medium priority messages and below can be routed to an e-mail service, whereas higher priority messages can be routed to a folder associated with a mobile device).

Regarding claim 14, Horvitz (modified by Talati) discloses the method of claim 13, as set forth above. Horvitz further discloses wherein a context of the individual comprises which communication device selected from the one or more communication devices the individual is currently utilizing and which communication system selected from the one or more communication systems the individual is currently utilizing (see [0263]-[0264] in view of Fig.34-37; several classes of evidence can be employed to assess a user's current activity, including recent application history; a decision should be made as to when and how to alert users to messages and to provide services based on the inference of expected rect prioritized messages to one or more notification sinks accessible to users... the notification platform 2417 can determine a communications modality (e.g. current notification sink 2418 of the user such as a cell phone, or Personal Digital Assistant (PDA)) and likely location and/or likely focus of attention of the user).

Regarding claim 15, Horvitz (modified by Talati) discloses the method of claim 14, as set forth above. Horvitz further discloses wherein delivering the message comprises monitoring a context of the individual and opportunistically dispatching at least one queued message to the individual when it is determined that the individual is idle based on the context of the individual (see [0075]; messages are delivered at a more convenient time for the user. An example of such message deferral would be that if the user is currently engaged in conversation or busy in a critical meeting as indicated on a calendar or as inferred from a more general inference about the user's situation or context, gleaned from one or more observations (including the calendar appointment status), the message can be delivered when it is determined that the user is at a time that is more amenable to review such as after the meeting).

Regarding claim 16, Horvitz (modified by Talati) discloses the method of claim 15, as set forth above. Horvitz further discloses wherein the context of the individual is based on input from one or more sensors disposed in the one or more communication devices (see [0262]-[0263] and Fig.34-35).

Regarding claim 17, Horvitz (modified by Talati) discloses the method of claim 1, as set forth above. Horvitz further discloses wherein the sender has a familial relationship with the individual (see [0080] and [0083]; wife/ spouse corresponds to a familial relationship with the individual).

Regarding claim 18, Horvitz (modified by Talati) discloses the method of claim 1, as set forth above. Horvitz further discloses detecting keywords in an incoming message indicative of a non-urgency of the message (see [0062]; messages can be classified as high, medium, low or other degrees of importance via a training set of examples or types of messages having similar degrees of importance; also see [0080]; An example of such a rule is If condition, THEN assign my e-mail a priority value (representing an urgency of the item); also see [0116]-[0224]; the generation of a priority for electronic files such as an e-mail is described via an automatic classification system and process on the message contents and/or message type… words or phrases or other main-specific attributes derived from the words (e.g., parts of speech, presence of key terms) are used in determining categories of various kinds, such as urgent versus non-urgent messages); and 
delivering the non-urgent message via a manner of communication the individual uses for non-urgent messages (see [0083]; Various routing options 430 can be provided with the interface 430. This can include routing messages to a folder based upon a priority attached to the message. For example, medium priority messages and below can be routed to an e-mail service, whereas higher priority messages can be routed to a folder associated with a mobile device, such that all messages ending up in the folder can be delivered to the device).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al. (hereafter, Horvitz, US 20030046421 A1) in view Talati et al. (hereafter, Talati, US 20130038437 A1) in further view of Catalano et al. (hereinafter, Catalano, US 20130151628 A1).
Regarding claim 9, Horvitz (modified by Talati) discloses the method of claim 1, as set forth above. Horvitz further discloses monitoring the individual's manner of communication to detect a last used manner of communication (see [0115]; the notification platform 2417 can determine a communications modality (e.g. current notification sink 2418 of the user such as a cell phone, or Personal Digital Assistant (PDA)) and likely location and/or likely focus of attention of the user. If a high importance e-mail were received, for example, the notification platform 2417 can determine the users location/focus and direct/reformat the message to the notification sink 2418 associated with the user); 
prioritizing each of the plurality of messages based on urgency (see [0009]; a message urgency system is provided to generate and manage priorities for electronic information (e.g., text associated with e-mail messages, voice messages encoded into text). Information can be automatically prioritized via the message urgency system, wherein the information is classified according to urgency).
Horvitz (modified by Talati) does not explicitly disclose delivering an urgent message via the last used manner of communication.
Catalano discloses delivering an urgent message (Fig.1:101 and Fig.2:201-202; also see [0020]; received email is tagged as urgent) via the last used manner of communication (see 204; also see [0020]; “last urgent email” indicate last used manner of communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Catalano with Horvitz and Talati to deliver an urgent message via a last used manner of communication.
One of ordinary skill in the art would have been motivated so that the content of the urgent tagged email is read by the user (Catalano: [0008]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al. (hereafter, Horvitz, US 20030046421 A1) in view Talati et al. (hereafter, Talati, US 20130038437 A1) in further view of Sheridan et al. (hereinafter, Sheridan, US 20090132662 A1).
Regarding claim 19, Horvitz (modified by Talati) discloses the method of claim 18, as set forth above. Horvitz (modified by Talati) does not explicitly disclose storing the non-urgent message if received during the individual's daily working hours; and delivering the non-urgent message after the individual's daily working hours.
Sheridan discloses storing the non-urgent message if received during the individual's daily working hours (see [0042]-[0045]; if the intended recipient of electronic message is currently in a meeting with his boss, then he may have set his priority threshold to the priority level Highest, such that any electronic messages that are assigned a priority level less than Highest will not be currently delivered to the intended recipient… such setting could be automated based on calendar entries (e.g., the calendar indicates that the user is in a meeting), times of day (the user does not liked to be bothered in the morning hours), or any other suitable factors… If analyzer module 24 determines, based on the determined priority for electronic message 18, that electronic message 18 should not be delivered to the intended recipient at the current time, analyzer module 24 may forward electronic message to a holding pattern for reanalysis and delivery to the intended recipient at a later time… analyzer module 24 may forward electronic message 18 to a holding pattern queue 30, which may be stored on memory module; also see [0090]-[0096], [0109] and Fig.2:212); and 
delivering the non-urgent message after the individual's daily working hours (see [0042]-[0045]; if the intended recipient of electronic message is currently in a meeting with his boss, then he may have set his priority threshold to the priority level Highest, such that any electronic messages that are assigned a priority level less than Highest will not be currently delivered to the intended recipient… such setting could be automated based on calendar entries (e.g., the calendar indicates that the user is in a meeting), times of day (the user does not liked to be bothered in the morning hours), or any other suitable factors… If analyzer module 24 determines, based on the determined priority for electronic message 18, that electronic message 18 should not be delivered to the intended recipient at the current time, analyzer module 24 may forward electronic message to a holding pattern for reanalysis and delivery to the intended recipient at a later time; also see [0094]-[0096], [0109] and Fig.2:206).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sheridan with Horvitz and Talati to store the non-urgent message if received during the individual's daily working hours; and deliver the non-urgent message after the individual's daily working hours.
One of ordinary skill in the art would have been motivated to reduce office worker distractions due to excessive electronic messages (Sheridan: [0007]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shaltiel et al. (US 20160286045 A1) discloses messages that are displayed on display may be prioritized based on a time of day, a location, whether the user driving, and the like.
Jacobs et al. (US 20150286391 A1) discloses notifications are prioritized based on the associated urgency, context, historical user actions or user preferences.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107.  The examiner can normally be reached on MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453